EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is made as of June 1, 2016, between
Everest Global Services, Inc., a Delaware corporation (the "Company"), and John
P. Doucette (the "Executive").
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on the terms and conditions provided below; and
WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company and supersedes all previous agreements and
understandings with respect to such employment relationship; and
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1. ENGAGEMENT.
The Company agrees to employ the Executive, and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement, unless and
until such employment shall have been terminated as provided in this Agreement
or as may otherwise be agreed to by the parties.
2. TITLE AND DUTIES.
During his employment by the Company, the Executive shall render his services as
Executive Vice President of the Company.  Executive shall also serve as
President & Chief Executive Officer of the Reinsurance Division of Everest Re
Group, Ltd ("Group").  Executive will report to the Chief Executive Officer of
the Group ("Group CEO") and shall perform duties consistent with this position
as the Group CEO shall request, shall abide by Company policies in effect from
time to time, and shall devote his full business time and best efforts to his
duties hereunder and the business and affairs of the Company (except during
vacation periods and periods of illness or other incapacity).  The Executive may
volunteer a reasonable portion of his non-working time to charitable, civic and
professional organizations, as shall not interfere with the proper performance
of his duties and obligations hereunder, provided the Executive shall not serve
on any other board of directors of a public or private "for profit" company
without the prior consent of the Group CEO.  Executive will be based at the
Company's principal headquarters facility currently located in Liberty Corner,
New Jersey, subject to customary travel and business requirements.
3. TERM.
     This Agreement shall commence as of' June 1, 2016 ("Term Commencement
Date") and shall continue in effect up through and including June 1, 2019 ("Term
Conclusion Date"), unless

--------------------------------------------------------------------------------

sooner terminated in accordance with this Agreement or as may otherwise be
agreed to by the parties.
4. COMPENSATION.
     (a) Base Salary.  Executive's base salary ("Base Salary") shall be paid in
accordance with the Company's normal payroll practices in effect from time to
time.  Executive's Base Salary shall be $690,000 per annum, subject to
increases, if any, as determined and approved by the Compensation Committee of
Group.
     (b) Annual Incentive Bonus.  In addition to the Base Salary, Executive will
be eligible to participate, subject to annual selection by the Compensation
Committee of Group's Board of Directors (the "Board"), in an executive
performance bonus program or plan established by the Board and approved by
Group's shareholders.  In the event Executive is not selected to participate in
such shareholder approved executive performance program, Executive shall be
eligible to participate in an alternative bonus arrangement as determined by the
Compensation Committee and such arrangements to be consistent with current
market industry practice.
     (c) Executive Stock Based Incentive Plan.  The Executive shall be eligible
to participate in and receive such equity incentive compensation as may be
granted by the Compensation Committee from time to time pursuant to the Everest
Re Group, Ltd. 2010 Stock Incentive Plan as such plan may then be in effect and
as it may be amended or superseded from time to time or any successor plan (the
"Stock Plan").  All awards to the Executive under the Stock Plan shall be
determined by the Compensation Committee in its discretion.  Except as expressly
set forth in this Agreement, all equity awards shall be subject to the terms of
the Stock Plan.
With respect to all outstanding and unvested Performance Share Unit Award
Agreements granted to Executive, the following sections of each such agreement
shall be deemed amended as follows:
"5.           Termination of Employment.  Except as otherwise provided in this
Paragraph 5, if the Participant's Date of Termination occurs for any reason
prior to the last day of the Restricted Period, all Covered Units shall be
immediately forfeited.
     Notwithstanding the foregoing:
(a)  If the Participant's Date of Termination occurs due to a Qualifying
Termination prior to the last day of the Restricted Period, then the Participant
shall remain eligible to receive shares for any Installments of Covered Units
(to the extent not previously forfeited or settled) on or after such Qualifying
Termination subject to the terms of this Agreement and subject to the
Participant (for all Qualifying Terminations other than due to Retirement or
death or Disability) signing and not revoking a general release and waiver of
all claims against the Corporation.  If such release is not effective on or
before the last day of the sixty-day period following the Date of Termination,
the Participant shall immediately forfeit all of the Covered Units.

--------------------------------------------------------------------------------

 (b)   In the case of a Qualifying Termination that occurs to prior to a Change
in Control (that is not a Vesting Change in Control) and that is not due to
Retirement or death or Disability, the Participant shall immediately forfeit all
Covered Units (to the extent not previously settled) in the event the
Participant engages in any Competitive Activity or violates any non-compete or
non-solicitation obligation contained in any other agreement to which
Participant is a party."
5. BENEFITS.
     (a) Employer Benefit Plans.  While in the employ of the Company, Executive
shall be eligible to participate, on terms which are generally available to the
other senior executives of the Company and subject to the eligibility
requirements of the applicable Company plans as in effect from time to time, in
the Company's deferred compensation, medical, dental, vacation and disability
programs and other benefits that may become generally available to the Company's
senior executives from time to time.
     (b) Business Expenses.  The Executive is authorized to incur and the
Company shall either pay directly or reimburse the Executive for ordinary and
reasonable expenses in connection with the performance of his duties hereunder
including, but not limited to, expenses for transportation, business meals,
travel and lodging, and similar items. The Executive agrees to comply with
Company policies with respect to reimbursement and record keeping in connection
with such expenses.
     (c) Retirement Benefits.  Executive shall be eligible to participate in the
Company's existing tax-qualified retirement plans and the Company's defined
contribution supplemental retirement plan ("defined contribution SERP") and
defined benefit supplemental retirement plan ("defined benefit SERP"), as they
may be in effect from time to time.
6. TERMINATION OF EMPLOYMENT.
   The employment of the Executive hereunder may be terminated by the Company at
any time, subject to the Company providing the compensation and benefits in
accordance with the terms of this Section 6, which shall constitute the
Executive's sole and exclusive remedy and legal recourse upon any such
termination of employment, and the Executive hereby waives and releases any and
all other claims against the Company and its parent entities, affiliates,
officers, directors and employees in such event.


     (a) Termination Due To Death Or Disability.  In the event of the
Executive's death, Executive's employment shall automatically cease and
terminate as of the date of death. If Executive shall become incapacitated by
reason of sickness, accident or other physical or mental disability, as such
incapacitation is certified in writing by a physician chosen by the Company and
reasonably acceptable to Executive (or his spouse or representative if in the
Company's reasonable determination Executive is not then able to exercise sound
judgment), and shall therefore be unable to perform his duties hereunder for a
period of either (i) one hundred twenty consecutive days, or (ii) more than six
months in any twelve month period, with reasonable accommodation as required by
law, then to the extent consistent with applicable law, Executive shall be
considered "disabled" and the employment of Executive hereunder and this
Agreement

--------------------------------------------------------------------------------

may be terminated by Executive or the Company upon thirty (30) days' written
notice to the other party following such certification.  In the event of the
termination of employment due to Executive's death or disability, Executive or
his estate or legal representatives shall be entitled to receive:
(i)                                 payment for all accrued but unpaid Base
Salary as of the date of Executive's termination of employment;
(ii)                                reimbursement for expenses incurred by the
Executive pursuant to Section 5(b) up to and including the date on which
employment is terminated;
(iii)                               any earned benefits to which the Executive
may be entitled as of the date of termination pursuant to the terms of any
compensation or benefit plans to the extent permitted by such plans (with the
payments described in subsections (i) through (iii) above collectively called
the "Accrued Payments");
(iv)                               any annual incentive bonuses earned but not
yet paid for any completed full fiscal year immediately preceding the employment
termination date;
(v)                                if employment termination occurs prior to the
end of any fiscal year, a pro rata annual incentive bonus for such fiscal year
in which employment termination occurs (based on actual business days in such
fiscal year prior to such employment termination, divided by the total annual
business days) determined and paid based on actual performance achieved for that
fiscal year against the performance goals for that fiscal year.
     (b)      Termination For Cause.  The Company may, at any time, terminate
Executive's employment for Cause.  The term "Cause" for purpose of this
Agreement shall mean (i) repeated and gross negligence in fulfillment of, or
repeated failure of Executive to fulfill, his material obligations under this
Agreement, in either event after written notice thereof, (ii) material willful
misconduct by Executive in respect of his obligations hereunder, (iii)
conviction of any felony, or any crime of moral turpitude or, (iv) a material
breach in trust committed in willful or reckless disregard of the interests of
the Company or its affiliates or undertaken for personal gain.
    In the event of the termination of Executive's employment hereunder by the
Company for Cause, then Executive shall be entitled to receive only payment of
the Accrued Payments.  The Company shall have no further obligations to
Executive.
     (c)      Termination without Cause or for Good Reason.  The Company may
terminate Executive's employment hereunder without Cause at any time.  Such
notice shall specify the effective date of the termination of Executive's
employment.  The Executive may terminate his employment for Good Reason by
providing 30 days' prior written notice to the Company.  In the event of the
termination of Executive's employment under this Section 6(c) without Cause or
by the Executive for Good Reason, in each case prior to or more than 24 months
following a Material Change (as defined in the Everest Reinsurance Group, Ltd.
Senior Executive Change of Control Plan, as amended and restated effective
January 1, 2009), then Executive shall be entitled to:

--------------------------------------------------------------------------------

(i)                                 payment of the Accrued Payments;
(ii)                                a separation allowance, payable in equal
installments in accordance with normal payroll practices over a 12 month period
beginning immediately following the date of termination, equal to (2) times the
sum of the Executive's then Base Salary;
(iii)                               any annual incentive bonuses earned but not
yet paid for any completed full fiscal year immediately preceding the employment
termination date;
(iv)                               except for outstanding and unvested
Performance Stock Unit Awards addressed in Section 4(c), all of Executive's then
unvested restricted stock or restricted stock units will continue to vest to the
extent any such equity award would have vested in accordance with its terms in
the 12 month period immediately following such termination date, conditioned on
the Company receiving from Executive the release of claims referred to in
Section 6(h) below;
(v)                                the Company shall arrange for the Executive
to continue to participate on substantially the same terms and conditions as in
effect for the Executive (including any required contribution) immediately prior
to such termination, in the disability and life insurance programs provided to
the Executive pursuant to Section 5(a) hereof until the earlier of (i) the end
of the 12 month period beginning on the effective date of the termination of
Executive's employment hereunder, or (ii) such time as the Executive is eligible
to be covered by comparable benefit(s) of a subsequent employer.  The foregoing
of this Section 6(c)(v) is referred to as "Benefits Continuation".  In addition,
the Company agrees to pay Executive a lump sum cash payment in order to enable
Executive to pay for medical and dental coverage (through COBRA or otherwise)
that is comparable to the medical and dental coverage in effect for Executive
(and his dependents, if any) immediately prior to his termination of employment,
with such cash amount equal to the cost of the premiums for such coverage that
would apply if Executive were to elect COBRA continuation coverage under the
Company's medical and dental plans following his termination of employment and
continue such coverage for the 12 month period beginning on the date of
Executive's termination of employment.  The Executive agrees to notify the
Company promptly if and when he begins employment with another employer and if
and when he becomes eligible to participate in any benefit or other welfare
plans, programs or arrangements of another employer.
    For purposes of this Agreement, the term "Good Reason" means, without
Executive's written consent: (i) a materially adverse change in the nature or
status of his position or responsibilities; (ii) a change in the reporting
structure where Executive finds himself no longer reporting to the Group
CEO/President; (iii) a reduction by the Company in the Base Salary set forth in
this Agreement; or (iv) a material breach of this Agreement by the Company. 
Provided that the Executive may only exercise his right to terminate this
Agreement for Good Reason within the 60 day period immediately following the
occurrence of any of the events described in subsections (i) through (iv) above
if:
·
Executive provides written notice of such event or breach to the Company; and

·
such breach is not remedied by the Company or the parties fail to

--------------------------------------------------------------------------------

                                     renegotiate the pertinent terms of the
Agreement in good faith within 30 days of Company receiving written notice of
the breach.
 
     (d) Termination of Employment without Cause or for Good Reason following a
Change-in-Control.  If the Company terminates Executive's employment without
Cause or Executive terminates his employment for Good Reason, in each case
within 24 months following a Material Change (as defined in the Everest
Reinsurance Group, Ltd. Senior Executive Change of Control Plan, as amended and
restated effective January 1, 2009), the Company's sole obligation will be to
provide to Executive the benefits provided in that Change of Control Plan.
     (e) Voluntary Termination by the Executive without Good Reason.  In the
event Executive terminates his employment without Good Reason, he shall provide
90 days prior written notice of such termination to the Company. Upon such
voluntary termination, the Executive will be entitled to the Accrued Payments.
Without limiting all other rights and remedies of the Company under this
Agreement or otherwise, a termination of employment by the Executive without
Good Reason upon proper notice, will not constitute a breach by the Executive of
this Agreement.
     (f) Resignation from all Boards.  Upon any termination or cessation of
Executive's employment with the Company, for any reason, Executive agrees
immediately to resign, and any notice of termination or actual termination or
cessation of employment shall act automatically to effect such resignation, from
any position on the Board and on any board of directors of any subsidiary or
affiliate of the Company.
     (g) Non-Disparagement.  Upon Executive's termination or cessation of
employment with the Company, neither party shall make any comments, oral or
written, or take any other action that could be construed as materially
disparaging to the other.
     (h) Release of Claims as Condition.  The Company's obligation to pay the
separation allowance and provide all other benefits and rights (including equity
vesting) referred to in this Agreement shall be conditioned upon the Executive
having delivered to the Company an executed full and unconditional release of
claims against the Company, its parent entities, affiliates, employee benefit
plans and fiduciaries, officers, employees, directors, agents and
representatives satisfactory in form and content to the Company's counsel.
     (i) No Mitigation.  Except as provided in section 6(c)(v), in no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by Executive as a result of subsequent
employment.
    (j) Time for Payment.  Subject to the terms and conditions set forth in
Section 14, and except as otherwise expressly stated herein, benefits payable
pursuant to this Section 6, if any, shall be paid within s ixty (60) days
following Executive's termination of employment.


--------------------------------------------------------------------------------

7. AGREEMENT RENEWAL/RENEGOTIATION
     (a)            Agreement to Extend or Renegotiate. The Parties agree to
meet and discuss an extension or renegotiation of this Agreement  no later than
4 months before the Term Conclusion Date.  Any such extension or renegotiation
of the terms and conditions of this Agreement shall be mutually agreed upon and
submitted in writing to the Executive.
     (b)            Automatic Renewal. If the Parties fail to agree upon a
mutually acceptable extension or renegotiation of the terms of this Agreement in
accordance with this Section 7(a), then upon the Term Conclusion Date this
Agreement shall continue in full force and effect and all terms and conditions
contained herein shall continue to apply and be enforceable subject to the
following exceptions:
(i) The provisions of Section 3 – TERM are deleted and replaced with the
following:
"This Agreement shall commence as of' June 1, 2016 ("Term Commencement Date"),
and shall continue indefinitely unless sooner terminated in accordance with this
Agreement or as may otherwise be agreed to by the Parties."
(ii) The provisions of Section 4(a) are deleted and replaced with the following:
"Base Salary.  Executive's base salary ("Base Salary") in effect at the most
recent Term Conclusion Date shall continue to be paid in accordance with the
Company's normal payroll practices in effect from time to time subject to
increases, if any, as determined and approved by the Compensation Committee of
Group."


8. INDEMNIFICATION.
    The Company agrees that the Executive shall be covered and insured up to the
full limits provided by all directors and officers insurance which the Company
then maintains to indemnify its directors and officers (and to indemnify the
Company for any obligations which it incurs as a result of its undertaking to
indemnify its officers and directors), subject to applicable deductibles and to
the terms and conditions of such policies.
9. ARBITRATION.
   The parties shall use their best efforts and good will to settle all disputes
by amicable negotiations. The Company and Executive agree that, with the express
exception of any dispute or controversy arising under Sections 12 and 13 of this
Agreement, any controversy or claim arising out of or in any way relating to
Executive's employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New Jersey, or such other place agreed to by the parties, as follows:

--------------------------------------------------------------------------------

   Any such arbitration shall be heard by a single arbitrator. Except as the
parties may otherwise agree, the arbitration, including the procedures for the
selection of an arbitrator, shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA").
   All attorneys' fees and costs of the arbitration shall in the first instance
be borne by the respective party incurring such costs and fees, but the
arbitrator shall have the discretion to award costs and/or attorneys' fees as he
or she deems appropriate under the circumstances. The parties hereby expressly
waive punitive damages, and under no circumstances shall an award contain any
amounts that are in any way punitive in nature.
   Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
   It is intended that controversies or claims submitted to arbitration under
this Section 9 shall remain confidential, and to that end it is agreed by the
parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the view or opinions of any persons concerning them, shall be
disclosed to third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration.
   Notwithstanding the foregoing, each of the parties agrees that, prior to
submitting a dispute under this Agreement to arbitration, the parties agree to
submit for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, New York, New
York Resolutions Center (or any successor location), pursuant to the procedures
of JAMS International Mediation Rules conducted in New Jersey (however, such
mediation or obligation to mediate shall not suspend or otherwise delay any
termination or other action of the Company or affect the Company's other
rights).




10.          ENFORCEABILITY.
   It is the intention of the parties that the provisions of this Agreement
shall be enforced to the fullest extent permissible under the laws and public
policies of each state and jurisdiction in which such enforcement is sought, but
that the unenforceability (or the modification to conform with such laws or
public policies) of any provisions hereof, shall not render unenforceable or
impair the remainder of this Agreement.  Accordingly, if any provision of this
Agreement shall be determined to be invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provisions and to alter the balance of this Agreement
in order to render the same valid and enforceable to the fullest extent
permissible.
11.          ASSIGNMENT.
    This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive.  This Agreement and all of the provisions hereof
shall be binding upon, and inure to the

--------------------------------------------------------------------------------

benefit of, the parties hereto and their successors (including successors by
merger, consolidation, sale or similar transaction, permitted assigns,
executors, administrators, personal representatives, heirs and distributees).
12.          NON-DISCLOSURE; NON-SOLICITATION; COVENANTS OF EXECUTIVE;
COOPERATION.
    (a) Executive acknowledges that as a result of the services to be rendered
to the Company hereunder, Executive will be brought into close contact with many
confidential affairs of the Company, its parents, subsidiaries and affiliates,
not readily available to the public. Executive further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and other countries; and that the Company competes with other
organizations that are or could be located in any part of the United States or
the world.
    (b) In recognition of the foregoing, Executive covenants and agrees that,
except as is necessary in providing services under this Agreement, or as
required by law or pursuant to legal process or in connection with an
administrative proceeding before a governmental agency, Executive will not
knowingly use for his own benefit nor knowingly divulge any Confidential
Information and Trade Secrets of the Company, its parents, subsidiaries and
affiliated entities, which are not otherwise in the public domain and, so long
as they remain Confidential Information and Trade Secrets not in the public
domain, will not disclose them to anyone outside of the Company either during or
after his employment.  For the purposes of this Agreement, "Confidential
Information" and "Trade Secrets" of the Company mean information which is
proprietary and secret to the Company, its parents, subsidiaries and affiliated
entities.  It may include, but is not limited to, information relating to
present future concepts and business of the Company, its parents, subsidiaries
and affiliates, in the form of memoranda, reports, computer software and data
banks, customer lists, employee lists, books, records, financial statements,
manuals, papers, contracts and strategic plans.  As a guide, Executive is to
consider information originated, owned, controlled or possessed by the Company,
its subsidiaries or affiliated entities which is not disclosed in printed
publications stated to be available for distribution outside the Company, its
parents, subsidiaries and affiliated entities as being secret and confidential.
In instances where doubt does or should reasonably be understood to exist in
Executive's mind as to whether information is secret and confidential to the
Company, its subsidiaries and affiliated entities, Executive agrees to request
an opinion, in writing, from the Company as to whether such information is
secret and confidential.
    (c) Executive will deliver promptly to the Company on termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents relating to the
Company, its parents, subsidiaries and affiliated entities, and all property
owned by the Company, its subsidiaries and affiliated entities, which Executive
obtained while employed by the Company, and which Executive may then possess or
have under his control.
    (d) Executive will promptly disclose to the Company all inventions,
processes, original works of authorship, trademarks, patents, improvements and
discoveries related to the

--------------------------------------------------------------------------------

business of the Company, its subsidiaries and affiliated entities (collectively
"Developments"), conceived or developed during Executive's employment with the
Company and based upon information to which he had access during the term of
employment, whether or not conceived during regular working hours, though the
use of Company time, material or facilities or otherwise. All such Developments
shall be the sole and exclusive property of the Company, and upon request
Executive shall deliver to the Company all outlines, descriptions and other data
and records relating to such Developments, and shall execute any documents
deemed necessary by the Company to protect the Company's rights hereunder.
Executive agrees upon request to assist the Company to obtain United States or
foreign letters patent and copyright registrations covering inventions and
original works of authorship belonging to the Company.  If the Company is unable
because of Executive's mental or physical incapacity to secure Executive's
signature to apply for or to pursue any application for any United States or
foreign letters patent or copyright registrations covering inventions and
original works of authorship belonging to the Company, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by him.  Executive hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from registrations belonging
to the Company.
    (e)           The Executive agrees that, for a period of twelve (12) months
after the termination or cessation of the Executive's employment with the
Company for any reason, (except that the time period of such restrictions shall
be extended by any period during which the Executive is in violation of this
Section 12(e) the Executive will not:
        (i) directly or indirectly solicit, attempt to hire, or hire any
employee of the Company (or any person who may have been employed by the Company
during the last year of the Executive's employment with the Company), or assist
in such hiring by any other person or business entity or encourage, induce or
attempt to induce any such employee to terminate his or her employment with the
Company; or
        (ii) take action intended to encourage any vendor, supplier, broker,
customer, client or trading partner of the Company to cease to do business with
the Company or materially reduce the amount of business the vendor, supplier,
broker, customer, client or trading partner does with the Company; or
        (iii) materially disparage the Company.
    (f) Executive agrees to cooperate with the Company, during the term of this
Agreement and at any time thereafter (including following Executive's
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company, its parents, subsidiaries and
affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or its affiliates,
in any such action, suit, or proceeding, by providing information and meeting
and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company or its affiliates, as requested;
provided, however that it does not materially interfere with his then current

--------------------------------------------------------------------------------

professional activities.  The Company agrees to reimburse Executive for all
reasonable expenses actually incurred in connection with his provision of
testimony or assistance.
13.          NON-COMPETITION AGREEMENT.
   The Executive agrees that throughout the term of his employment, and for a
period of twelve (12) months after termination or cessation of employment for
any reason (except that the time period of such restrictions shall be extended
by any period during which the Executive is in violation of this Section 13),
Executive will not engage in, participate in, carry on, own, or manage, directly
or indirectly, either for himself or as a partner, stockholder, investor,
officer, director, employee, agent, independent contractor, representative or
consultant of any person, partnership, corporation or other enterprise, in any
"Competitive Business" in any jurisdiction in which the Company actively
conducts business.  For purposes of this Section 13, "Competitive Business"
means the property and casualty insurance or reinsurance business.
   The Executive's engaging in the following activities will not be deemed to be
engaging or participating in a Competitive Business: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity which also separately operates a business which is a "Competitive
Business".
   The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 13 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company's business.
   Executive agrees that the remedy at law for any breach or threatened breach
of any covenant contained in Sections 12 and 13 will be inadequate and that the
Company, in addition to such other remedies as may be available to it, in law or
in equity, shall be entitled to injunctive relief without bond or other
security.
14.          TAXES.
    (a) All payments to be made to and on behalf of the Executive under this
Agreement will be subject to required withholding of federal, state and local
income, employment and excise taxes, and to related reporting requirements.
    (b) Notwithstanding anything in this Agreement to the contrary, it is the
intention of the parties that this Agreement comply with Section 409A of the
Internal Revenue Code (the "Code") and any regulations and other guidance issued
thereunder, and this Agreement and the payment of any benefits hereunder shall
be operated and administered accordingly.  Specifically, but not by limitation,
the Executive agrees that if, at the time of termination of employment, the
Company is considered to be publicly traded and he is considered to be a
specified employee, as defined in Section 409A, then some or all of such
payments to be made hereunder as a result of his termination of employment shall
be deferred for no more than six (6) months following such termination of
employment, if and to the extent the delay in such payment is necessary in order
to comply with the requirements of Section 409A of the Code.

--------------------------------------------------------------------------------

    (c) With respect to any amount of expenses eligible for reimbursement that
is required to be included in the Executive's gross income for federal income
tax purposes, such expenses shall be reimbursed to the Executive no later than
December 31 of the year following the year in which the Executive incurs the
related expenses.  In no event shall the amount of expenses (or in-kind
benefits) eligible for reimbursement in one taxable year affect the amount of
expenses (or in-kind benefits) eligible for reimbursement in any other taxable
year (except for those medical reimbursements referred to in Section 105(b) of
the Internal Revenue Code of 1986), nor shall Executive's right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit. 
    (d) If the benefits payable hereunder constitute deferred compensation
within the meaning of Section 409A of the Code, then Executive shall execute and
deliver to the Company such release within 60 days following the receipt of the
general release, or if later, immediately following the expiration of any
revocation period required by law.  Benefits that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
following Executive's termination, provided such release shall have been
executed and such revocation periods shall have expired.  If a bona fide dispute
exists, then Executive shall deliver a written notice of the nature of the
dispute to the Company within 30 days following receipt of such general
release.  Benefits shall be deemed forfeited if the release (or a written notice
of a bona fide dispute) is not executed and delivered to the Company within the
time specified herein.
    (e) Termination of employment, or words of similar import, used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A of the Code,
"separation from service" as defined in Section 409A of the Code and the
regulations promulgated thereunder.
15.          SURVIVAL.
    Anything in Section 6 hereof to the contrary notwithstanding, the provisions
of Section 7 through 17 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.
16.          NO CONFLICT; REPRESENTATIONS AND WARRANTIES.
   The Executive represents and warrants that (i) the information (written and
oral) provided by the Executive to the Company in connection with obtaining
employment with the Company or in connection with the Executive's former
employments, work history, circumstances of leaving former employments, and
educational background, is true and complete, (ii) he has the legal capacity to
execute and perform this Agreement, (iii) this Agreement is a valid and binding
obligation of the Executive enforceable against him in accordance with its
terms, (iv) the Executive's execution, delivery or performance of this Agreement
will not conflict with or result in a breach of any agreement, understanding,
order, judgment or other obligation to which the Executive is a party or by
which he may be. bound, written or oral, and (v) the Executive is not subject to
or bound by any covenant against competition, non-disclosure or confidentiality
obligation, or any other agreement, order, judgment or other obligation, written
or oral, which would conflict with, restrict or limit the performance of the
services to be provided by him hereunder.  The Executive agrees not to use,

--------------------------------------------------------------------------------

or disclose to anyone within the Company, its parents, subsidiaries or
affiliates, at any time during his employment hereunder, any trade secrets or
any confidential information of any other employer or other third party. 
Executive has provided to the Company a true copy of any non-competition
obligation or agreement to which he may be subject.
17.          MISCELLANEOUS.
    (a) Any notice to be given hereunder shall be in writing and delivered
personally or sent by overnight mail, addressed to the party concerned at the
address indicated below or to such other address as such party may subsequently
give notice of hereunder in writing:
    If to the Company or Holdings:
Everest Global Services, Inc.
Westgate Corporate Center
477 Martinsville Road
P.O. Box 830 Liberty Corner,
New Jersey 07938-0830


Attention: General Counsel


    If to Executive:
John P. Doucette
41 Rolling Hills Drive
Chatham Township, NJ 07928




 Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally-recognized overnight
courier, or on the third business day after the business day sent if delivered
by registered or certified mail, return receipt requested.
    (b) Law Governing.  This Agreement shall be deemed a contract made under and
for all purposes shall be construed in accordance with, the laws of the State of
New Jersey without reference to the principles of conflict of laws.
    (c) Jurisdiction.  Subject to Section 9 above, (i) in any suit, action or
proceeding seeking to enforce any provision of this Agreement or for purposes of
resolving any dispute arising out of or related to this Agreement (including
Sections 12 and 13 or the transactions contemplated by this Agreement), the
Company and the Executive each hereby irrevocably consents to the exclusive
jurisdiction of any federal court located in the State of New Jersey or any of
the state courts of the State of New Jersey; (ii) the Company and the Executive
each hereby waives, to the fullest extent permitted by applicable law, any
objection which it or he may

--------------------------------------------------------------------------------

now or hereafter have to the laying of venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum; (iii) process in
any such suit, action or proceeding may be served on either party anywhere in
the world, whether within or without the jurisdiction of such court, and,
without limiting the foregoing, each of the Company and the Executive
irrevocably agrees that service of process on such party, in the same manner as
provided for notices in Section 17(a) above, shall be deemed effective service
of process on such party in any such suit," action or proceeding; and (iv)
WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE EXECUTIVE HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDINGS ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
    (d) Headings.  The Section headings contained in this Agreement are for
convenience of reference only and are not intended to determine, limit or
describe the scope or intent of any provision of this Agreement.
    (e) Number and Gender.  Whenever in this Agreement the singular is used, it
shall include the plural if the context so requires, and whenever the feminine
gender is used in this Agreement, it shall be construed as if the masculine,
feminine or neuter gender, respectively, has been used where the context so
dictates, with the rest of the sentence being construed as if the grammatical
and terminological changes thereby rendered necessary have been made.
    (f) Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous understandings and agreements, written
or oral, between and among them respecting such subject matter.
    (g) Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but both of which taken together shall
constitute one instrument.
    (h) Amendments.  This Agreement may not be amended except by a writing
executed by each of the parties to this Agreement.
    (i) No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Company.  No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


EVEREST GLOBAL SERVICES, INC.


 
 
 
/S/ SANJOY MUKHERJEE
 
/S/ JOHN P. DOUCETTE                                          10/21/16
 
Sanjoy Mukherjee
 
John P. Doucette Date
 
Executive Vice President, General Counsel
 
 
 
Chief Compliance Officer and Secretary
 
 
 


 